REVISED, April 28, 1998

                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                            ____________

                            No. 96-40994
                            ____________


          STEPHEN E STOCKMAN, Member of Congress of the
          United States for the Ninth Congressional
          District of Texas; FRIENDS OF STEVE STOCKMAN;
          JOHN HART, Treasurer; STOCKMAN FOR CONGRESS;
          STEPHEN E STOCKMAN, As Treasurer,


                               Plaintiffs - Appellants,

          versus


          FEDERAL ELECTION COMMISSION,


                               Defendant - Appellee.



          Appeal from the United States District Court
                For the Eastern District of Texas

                           March 27, 1998

Before EMILIO M. GARZA, STEWART, and DENNIS, Circuit Judges.

EMILIO M. GARZA, Circuit Judge:
     Stephen Stockman and his campaign organizations appeal from

the district court’s summary judgment in favor of the Federal

Election Commission (“FEC” or “Commission”).    Stockman claims that

the FEC unduly delayed its investigation of him and his campaign.

Because the district court lacked jurisdiction to hear Stockman’s

unreasonable delay claim, we modify the district court’s judgment

and affirm as modified.
                                      I

      Stockman’s lawsuit against the FEC (and this appeal) arise out

of   an   FEC   investigation     into     Stockman’s    1994    congressional

campaign.       The FEC investigation of Stockman centered around

allegations made by one of Stockman’s political opponents that

Stockman and his campaign violated the Federal Election Campaign

Act (“the Campaign Act” or “the Act”).              See 2 U.S.C. §§ 431-456.

The FEC’s investigation, in turn, became the subject of Stockman’s

lawsuit.

      The underlying facts of this case are undisputed.                 In late

December 1993, a campaign consultant to John LeCouer, Stockman’s

opponent in the 1994 Republican primary for the Ninth Congressional

District of Texas, filed an administrative complaint with the FEC.1

The complaint against Stockman alleged that Stockman and his

campaign violated the Campaign Act by publishing a newspaper, The

Southeast Texas Times, out of Stockman’s home without disclosing

that it was related to his campaign and by circumventing campaign

contribution     limitations.      The    FEC     designated    this   complaint

“Matter Under Review 3847" and began the elaborate and detailed

administrative     process   by   which     the    agency   must   review    all



      1
          The Campaign Act creates an administrative process by
which any person who believes that a violation of the Act has
occurred may file a complaint with the FEC. See 2 U.S.C. §
437g(a)(1). The Campaign Act gives the FEC exclusive jurisdiction
to investigate civil violations of the Act, see 2 U.S.C. §
437c(b)(1)(“The Commission shall have exclusive jurisdiction with
respect to the civil enforcement of [the Act].”), and creates the
exclusive civil remedy for enforcing the provisions of the Act.
See 2 U.S.C. § 437d(e).

                                     -2-
administrative complaints filed under the Campaign Act.2

      Following a sixteen-month preliminary investigation, the FEC

found reason to believe that Stockman violated the Campaign Act.

See supra note 2. Consistent with the requirements of the statute,

the   FEC   provided   Stockman   with   the   factual   position   of   the

Commission and gave him the opportunity to respond to its analysis.

The FEC also issued Stockman subpoenas to produce documents and

orders to submit written answers to interrogatories. Over the next

several months, Stockman repeatedly asked the FEC for extensions of

time in which to file his responses.           When Stockman finally did

respond to the FEC interrogatories, many of his answers were non-

      2
          Within 5 days of receiving a formal complaint, the FEC
must notify in writing the person alleged to be in violation of the
Act. Unless the FEC dismisses the complaint on its own, it must
give the respondent 15 days to demonstrate why the FEC should
dismiss the complaint without any investigation. If 4 members of
the Commission (out of 6 total) vote affirmatively that there is a
reason to believe that the respondent violated the Act (“reason to
believe” finding), the Commission must conduct an investigation of
the alleged violation. 2 U.S.C. § 437g(a)(2). The FEC must notify
the respondent and set forth its factual basis for the reason to
believe finding.
     Following its investigation, the general counsel of the FEC
must recommend to the Commission whether it should find probable
cause to believe that the respondent violated the Act (“probable
cause” finding). 2 U.S.C. § 437g(a)(3). The FEC must notify the
respondent of this recommendation, transmit a brief stating the
legal and factual position of the Commission, and give the
respondent time to respond. After receiving the response of the
respondent, the Commission must vote on whether to make a finding
of probable cause, with the affirmative vote of 4 members needed to
make such a finding. If the Commission finds probable cause that
the respondent violated the Act, it must attempt to correct or
prevent such violation for at least 30 days by conference,
conciliation, and persuasion, and to enter into a conciliation
agreement with any person involved. 2 U.S.C. § 437g(a)(4). If the
Commission is unable to reach a conciliation agreement with the
respondent, it may bring))again, only with the affirmative vote of
4 members))a de novo civil suit in federal district court to
enforce the provisions of the Act. 2 U.S.C. § 437g(a)(6)(A).

                                   -3-
responsive.3    Stockman did not seek an expedited investigation of

his campaign from the FEC; instead, he requested that the FEC

dismiss the complaint against him without further investigation.4

Over Stockman’s increasing protestations, the FEC continued the

investigation of Stockman’s campaign pursuant to its statutory

requirements.

        During this same period (late July and August 1995), several

newspaper articles appeared in regional and local papers discussing

the FEC’s investigation of Stockman.        The first article that

discussed the FEC investigation appeared in the Washington D.C.

newspaper Roll Call (“Roll Call article”) and stated that the FEC

refused to confirm or deny the existence of an investigation of

Stockman.5     The FEC’s refusal to confirm or deny an investigation

is significant because the Campaign Act prohibits the FEC or any

person from making an FEC notification or investigation public

without the written consent of the person notified or the person

under investigation (“confidentiality provision”).    See 2 U.S.C. §

        3
          Because Stockman’s responses to the FEC interrogatories
are still under seal and Stockman has refused to give his consent
to allow any information collected in the FEC investigation to be
made public, we decline to quote from Stockman’s responses. See 2
U.S.C. § 437g(a)(12(A) (“Any notification . . . shall not be made
public . . . without the written consent of the person receiving
such notification or the person with respect to whom such
investigation is made.”).
        4
          Stockman filed two motions with the FEC to dismiss the
investigation.    Neither motion sought or even mentioned an
expedited review by the FEC, and neither motion even alleged that
Stockman was concerned with the delay.
    5
          The Roll Call article stated that “FEC complaints are not
made public until a case is closed, and the commission will neither
confirm nor deny that an investigation [of Stockman] is under way.”

                                  -4-
437g(a)(12). In addition, the article indicated that the only

direct confirmation of the FEC investigation came from the Stockman

campaign itself:

        Stockman chief of staff Jeff Fisher acknowledged
        Wednesday that the FEC is formally investigating a
        complaint filed by a former Stockman political rival
        concerning the Southeast Texas Times . . . .
        * * *
        Fisher said the current investigation is limited to the
        circumstances surrounding publications of the Southeast
        Texas Times. He blamed a “disgruntled” former rival of
        Stockman’s named Steve Clifford for the complaint.

The article also stated that John LeCouer confirmed that he filed

the complaint with the FEC.

        The   following   day,   the   Houston   Chronicle   picked   up   the

Stockman story from the Roll Call article.          Again, it appears that

the Stockman campaign, as well as the information in the Roll Call

article, confirmed the existence of the FEC’s investigation of

Stockman. The article stated that “Stockman’s chief of staff, Jeff

Fisher, also confirmed that an investigation was under way.”                In

the article, an FEC spokesman acknowledged that the agency received

a complaint about Stockman’s campaign but refused to comment on

whether the FEC was investigating Stockman.             The article noted

specifically that “the FEC policy prohibits the confirmation of any

agency probes until they are resolved.”6


    6
          Subsequent articles about the FEC investigation appeared
in local Texas newspapers and based their stories largely on the
Roll Call and Houston Chronicle articles. Additionally, the local
articles quoted Stockman extensively and Stockman opined that the
FEC complaint was a politically motivated attack by his opponents.
Significantly, the articles explicitly stated that consistent with
federal law, the FEC would neither confirm nor deny whether the
agency was conducting an investigation of Stockman.

                                       -5-
      In November 1995, Stockman filed suit against the FEC in the

Eastern District of Texas.                Again, Stockman did not seek an

expedited investigation by the FEC; instead, he requested that the

FEC   be   enjoined    from     further    investigation     of   his   campaign.

Stockman claimed, among other things, that the FEC unduly delayed

its investigation of him in violation of the Campaign Act and the

Administrative Procedure Act (“APA”) (“unreasonable delay claim”).

In a preliminary order, the district court held that dismissal of

the investigation was not an available remedy under the APA or the

Campaign Act, but that the court had jurisdiction to compel the

agency     to   act   if   it   determined      that   the   investigation    was

unreasonably delayed.7          The district court then requested from the

FEC responses to seventeen detailed interrogatories regarding the

action it had taken in the Stockman investigation up to that point.

After reviewing the FEC’s submission, the court granted summary

judgment in favor of the FEC, finding no unreasonable delay in the

investigation.

      On appeal, Stockman contends that “while the district court

selected the correct legal test to resolve the issue before it, the

court erred in according far too little weight to the urgent need

for F.E.C. investigations to be resolved within the applicable

election cycle.”       Stockman then “urges this Court to conclude that

absent extraordinary circumstances not indicated by the summary

      7
          Stockman does not challenge the district court’s
conclusion that dismissal of the investigation is not a possible
remedy. See United States v. Popovich, 820 F.2d 134, 138 (5th Cir.
1987) (“We conclude that the plain language of [the APA] provides
no authority for dismissing the action of the HHS.”).

                                          -6-
judgment   record   in   this   case,    failure   to   resolve   an   F.E.C.

investigation within the election cycle is per se an unreasonable

delay that may be properly reviewed and remedied” by any federal

court in the country.      The FEC argues that (1) Stockman has no

standing to bring his claim of unreasonable delay, and (2) the

Campaign Act precludes judicial review of Stockman’s claim.

                                    II

     Because Stockman bases much of his unreasonable delay claim on

his repeated assertions that the FEC’s investigation was publicized

in violation of the Campaign Act (“wrongful publication claim”), it

is to those assertions we first turn.               Stockman brought his

wrongful publication claim before the district court, and that

court))in an earlier order))dismissed it for lack of jurisdiction

and failure to state a claim.           Significantly, Stockman neither

appealed the district court’s dismissal of his wrongful publication

claim, nor even acknowledged to this Court that the district court

explicitly rejected his claim.

     The FEC argues in its Motion to Strike Stockman’s Reply Brief

that Stockman is precluded from bootstrapping his unsubstantiated

allegation of wrongful publication to his unreasonable delay claim

because he failed to appeal the district court’s holding on the

wrongful publication claim or challenge it in his briefs.                  We

agree.   See FED. R. APP. P. 28(a) (“The brief of the appellant must

contain . . . [a] statement of the issues presented for review.”).

“It is established law that matters which have not been adequately

briefed are precluded from consideration on appeal.”              Bank One,


                                   -7-
Texas, N.A. v. Taylor, 970 F.2d 16, 27 (5th Cir. 1992); see also

Nissho-Iwai Co., Ltd. v. Occidental Crude Sales, Inc., 729 F.2d
1530, 1539 n.14 (5th Cir. 1984) (granting motion to strike portion

of appellant’s reply brief on the grounds that “[a]n [appellant’s]

original       brief    abandons     all   points     not   mentioned   therein.”)

(quoting Martin v. Atlantic Coast Line R.R., 289 F.2d 414, 417 n.4

(5th Cir. 1961)) (alteration in original).

           In addition to not arguing the issue in his briefs, Stockman

does not even suggest that he intended to appeal the district

court’s order dismissing his wrongful publication claim.                  Instead,

in direct contradiction to the district court’s findings, Stockman

simply stated at oral argument that it was “uncontroverted” and

“[un]refuted” that the investigation was wrongfully publicized. We

reject this assertion out of hand.                   Moreover, to the extent it

relates to his claim of standing for the unreasonable delay claim,

we are convinced that Stockman’s allegation of wrongful publication

is wholly without merit.8            The district court found that Stockman

alleged no facts to support his claim that the FEC or anyone else

violated the confidentiality provision.                The court correctly noted

that       Stockman    failed   to   produce     a   “modicum   of   corroborating

evidence” that the FEC or anyone else breached the confidentiality

       8
          In dismissing Stockman’s claim under the confidentiality
provision, the district court found that “there has been no
violation of the Act’s confidentiality provision and the Plaintiffs
have suffered no cognizable injury which would give them standing
[to bring such a claim].” The district court also explained that
“there is no evidence which indicates the FEC improperly leaked
information to the media. Simple conjecture by the Plaintiffs’
counsel without a modicum of corroborating evidence will not
suffice to withstand dismissal.”

                                           -8-
provision, and that Stockman’s campaign was (at least in part) the

source of the disclosure.         It is undisputed that in each newspaper

article, consistent with the confidentiality provision of the

Campaign Act, the FEC declined to confirm or discuss whether it was

investigating Stockman.          See 2 U.S.C. § 437g(a)(12).      In addition,

it   was   Stockman’s      own    campaign    manager    who    confirmed      the

investigation in the first article (the Roll Call article) and who

provided information about the investigation.

     The district court also held that even if LeCouer (Stockman’s

political opponent) went to the press with the contents of his FEC

complaint, the plain language of the Campaign Act prohibits only

the disclosure of an FEC “investigation,” not the filing of a

complaint.     See   2     U.S.C.   §   437g(a)(12).      Stockman      does   not

challenge this conclusion, and we need not address it.                   Compare

Lind v. Grimmer, 30 F.3d 1115, 1117-21 (9th Cir. 1994) (holding

that the confidentiality provision in a similar Hawaii campaign

finance    statute   was    unconstitutional     to     the    extent   that    it

prevented a complainant from disclosing her complaint to the press)

and FEC Advisory Opinions9 1994-32, ¶ 6130 & 1995-1, ¶ 6138 n.3

(holding that disclosure of complaint by the complainant would not

violate the confidentiality provision found in section 437g(a)(12)

of the Act or in Commission regulation 11 C.F.R. § 111.21.), with


     9
          FEC Advisory Opinions are authorized by section 437f of
the Campaign Act. See 2 U.S.C. § 437f. The Advisory Opinions may
be relied upon affirmatively by any person involved in the specific
transaction or any materially indistinguishable activity. See 2
U.S.C. § 437f(c); see also Weber v. Heaney, 793 F. Supp. 1438 (D.
Minn. 1992), aff’d 995 F.2d 872 (8th Cir. 1993).

                                        -9-
11 C.F.R. § 111.21 (“[N]o complaint filed with the Commission . .

. shall be made public by the Commission or by any person . . .

.”).

       Stockman’s recourse, if he believed that the confidentiality

provision of the Campaign Act was violated, was to follow the

administrative procedures set forth in the Act and file a complaint

with the FEC.       See 2 U.S.C. § 437g(a)(1).         Consistent with the

intent and structure of the statute, the FEC would have been able

to investigate and, if necessary, prevent or remedy any violation

of the Act.      Furthermore, the Campaign Act specifically provides

that the remedy for a violation of the confidentiality provision is

a $2,000 fine, not an expedited investigation as Stockman now

seeks.      See 2 U.S.C. § 437g(a)(12)(B).       Because Stockman failed to

appeal the district court’s dismissal of his wrongful publication

claim and failed to follow the administrative procedures for

resolving such a complaint, he cannot bring his unsubstantiated

assertions before this Court.

                                      III

       We now turn to Stockman’s claim that the district court must

apply a      presumption   that   a   two-year   investigation   is   per   se

unreasonable under the Campaign Act.10            While the district court

       10
          We note that the D.C. Circuit explicitly rejected this
claim when an administrative complainant brought suit under section
437g(a)(8) of the Campaign Act. See Rose v. FEC, Nos. 84-5701, 84-
5719, 1984 WL 148396 (D.C. Cir. 1984). The court explained that
“the district court . . . incorrectly applied a ‘presumption’ that
the Commission has acted ‘contrary to law’ whenever it fails to
resolve a complaint within the two-year period between elections.
The Act makes absolutely no reference to such a presumption.” Id.
at *2; see also FEC v. Rose, 806 F.2d 1081, 1084 (D.C. Cir. 1986)

                                      -10-
held that Stockman had standing to bring such a suit and that the

APA conferred jurisdiction to consider the extent of the FEC’s

delay, it       ultimately   concluded   on   the   merits   that   the   FEC’s

investigation was not unreasonably delayed. The FEC challenges the

district    court’s    holding   on   both    standing   and   jurisdiction.

Although we have considerable doubt that Stockman has satisfied his

burden     of    demonstrating    standing     to    challenge      the   FEC’s

delay))either APA11 or constitutional standing12))we need not resolve


(discussing same). Because we ultimately dismiss Stockman’s claim
for lack of jurisdiction, we express no opinion as to its merits.
     11
            The APA “requir[es] the litigant to show, at the outset
of the case, . . . that the interest he seeks to vindicate is
arguably within the ‘zone of interests to be protected or regulated
by the statute in question.’”          Office of Workers’ Compensation
Programs v. Newport News, 514 U.S. 122, 127, 115 S. Ct. 1278, 1283,
131 L. Ed. 2d 160 (1995) (quoting Associations of Data Processing
Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153, 90 S. Ct. 827, 830,
25 L. Ed. 2d 184 (1970)); cf. Clarke v. Securities Indus. Ass’n, 479
U.S. 388, 107 S. Ct. 750, 755, 93 L. Ed. 2d 757 (1987) (“Congress, in
enacting § 702, [did] not intend[] to allow suit by every person
suffering injury in fact.”). Although the “[zone of interest] test
is not meant to be especially demanding,” see Clarke, 479 U.S. at
399-400, 107 S. Ct. at 757, Stockman does not even address it in
his briefs. Moreover, because the underlying statute precludes
judicial review))a factor that “provides a useful reference point”
for determining APA standing))we question whether Stockman could
satisfy the APA test. See id.; see also WRIGHT, MILLER, & COOPER, 13
FEDERAL PRACTICE AND PROCEDURE § 3531.1 (1997 Supplement) (“[T]he Court
require[s] that judicial review not be precluded by statute, but
this requirement is not one of standing as such.”).
    12
          The D.C. Circuit recently explained that the Campaign Act
“does not confer standing” and that a plaintiff cannot “establish
standing merely by asserting that the FEC failed to process its
complaint in accordance with law.” Common Cause v. FEC, 108 F.3d
413, 418-19 (D.C. Cir. 1997). Stockman argued throughout his reply
brief and oral argument that his injury stemmed from the wrongful
publication of the investigation. See supra note 8. In light of
the fact that the publication did not come from the FEC (and came
at least in part from Stockman himself), Stockman would have
difficulty in demonstrating that his injury))if he suffered one at
all, cf. Laird v. Tatum, 408 U.S. 1, 92 S. Ct. 2318, 33 L. Ed. 2d 154

                                      -11-
Stockman’s claim of standing before we consider the district

court’s subject matter jurisdiction. See, e.g., Block v. Community

Nutrition Inst., 467 U.S. 340, 353 n.4, 104 S. Ct. 2450, 2457 n.4,

81 L. Ed. 2d 270 (1984) (“Since congressional preclusion of judicial

review is      in   effect    jurisdictional,      we    need    not   address   the

standing issues decided by the Court of Appeals in this case.”);

Marathon Oil Co. v. Ruhrgas, A.G., 115 F.3d 315, 318 (5th Cir.

1997) (“We must be ever mindful that any rule or decision allowing

a   federal    court    to    act    without    subject    matter      jurisdiction

conflicts irreconcilably with basic principles of federal court

authority.”); Kirby Corp. v. Pena, 109 F.3d 258, 270 (5th Cir.

1997).

      Federal courts are courts of limited jurisdiction, and absent

jurisdiction conferred by statute, lack the power to adjudicate

claims.   See Veldhoen v. United States Coast Guard, 35 F.3d 222,

225 (5th Cir. 1994).           It is incumbent on all federal courts to

dismiss   an    action       whenever    it    appears    that    subject    matter

jurisdiction is lacking.            “This is the ‘first principle of federal

jurisdiction.’”        Id. (quoting HART & WECHSLER, THE FEDERAL COURTS      AND THE




(1972) (holding that plaintiff did not have standing to challenge
Army’s intelligence-gathering investigation because it did not
threaten cognizable interest of the plaintiffs)))was “fairly
traceable to the defendant’s allegedly unlawful conduct.” Allen v.
Wright, 468 U.S. 737, 751, 104 S. Ct. 3315, 3324, 82 L. Ed. 2d 556
(1984); see also J. Roderick MacArthur Found. v. FBI, 102 F.3d 600,
606 (D.C. Cir. 1996) (holding that Foundation did not have standing
to challenge FBI’s maintenance of records because the Foundation
itself disclosed the existence of the records and the injury
“appears to have been self-inflicted”). Nonetheless, we leave the
question as to whether the person under FEC investigation could
establish standing under some set of circumstances for another day.

                                        -12-
FEDERAL SYSTEM    835     (2d   ed.    1973));   see   also   Telecommunications

Research and Action Center v. FCC (“TRAC”), 750 F.2d 70, 75 (D.C.

Cir. 1984) (“Jurisdiction is, of necessity, the first issue for an

Article III court.”). As the party asserting federal jurisdiction,

Stockman bears the burden of demonstrating that jurisdiction is

proper.         See   Epps      v.    Bexar-Medina-Atascosa     Counties   Water

Improvement Dist. No. 1, 665 F.2d 594, 595 (5th Cir. 1982).

     Stockman concedes that the Campaign Act does not create a

cause of action for his claim, that there are no reported cases in

which     the    person      under     FEC   investigation     has   brought   an

unreasonable delay claim against the FEC, and that the Campaign Act

provides for judicial review of unreasonable delay claims only in

the District of Columbia.              See 2 U.S.C. § 437g(a)(8).       Stockman

thus recognizes that he can bring his claim, if at all, only under

the Administrative Procedure Act.13                See 5 U.S.C. §§ 701-706.

Section 702 of the APA creates a cause of action for “[a] person

suffering legal wrong because of agency action, or adversely


     13
          As a preliminary matter, the FEC correctly notes, and
Stockman concedes, that the APA does not create an independent
grant of jurisdiction to bring suit. See Califano v. Sanders, 430
U.S. 99, 107, 97 S. Ct. 980, 985, 51 L. Ed. 2d 192 (1977) (explaining
that “the APA does not afford an implied grant of subject matter
jurisdiction permitting judicial review of agency action”). Thus,
the district court erred in concluding that the APA conferred
jurisdiction over Stockman’s claim.     If section 702 of the APA
creates a cause of action for Stockman’s unreasonable delay claim,
jurisdiction exists under the general federal question statute, not
the APA. See 28 U.S.C. § 1331; see also Dunn-McCampbell Royalty
Interest, Inc. v. National Park Serv., 112 F.3d 1283, 1286 (5th
Cir. 1997).    The APA then serves as the waiver of sovereign
immunity that allows a private party to sue the government (here,
the FEC). See Veldhoen v. United States Coast Guard, 35 F.3d 222,
225 (5th Cir. 1994).

                                         -13-
affected or aggrieved by agency action within the meaning of a

relevant statute.”   5 U.S.C. § 702.14       “The relevant statute, of

course, is the statute whose violation is the gravamen of the

complaint.”   Lujan v. National Wildlife Fed’n, 497 U.S. 886, 882-

83, 110 S. Ct. 3177, 3185-86, 111 L. Ed. 2d 695 (1990); see also

Office of Workers’ Compensation Programs v. Newport News, 514 U.S.
122, 126, 115 S. Ct. 1278, 1283, 131 L. Ed. 2d 160 (1995) (“[T]he

qualification ‘within the meaning of a relevant statute’ is not an

addition to what ‘adversely affected or aggrieved’ alone conveys;

but is rather an acknowledgment of the fact that what constitutes

adverse effect or aggrievement varies from statute to statute.”).

     The Supreme Court has cautioned that “before any review at all

may be had [under the Administrative Procedure Act], a party must

first clear the hurdle of § 701(a) [of the APA].”             Heckler v.

Chaney, 470 U.S. 821, 829, 105 S. Ct. 1649, 1654, 84 L. Ed. 2d 714

(1985).   Section 701 withdraws the cause of action if the relevant

statute   “preclude[s]   judicial   review    [or]   agency   action   is


    14
          Section 706 governs the standards to be applied on review
and provides in part that “[t]he reviewing court shall compel
agency action unlawfully withheld or unreasonably delayed.” See 5
U.S.C. § 706; see also Heckler v. Chaney, 470 U.S. 821, 829, 105 S.
Ct. 1649, 1654, 84 L. Ed. 2d 714 (1985). The district court erred,
however, in basing Stockman’s claim on section 706 because the
provisions of the APA “do not declare self-actuating substantive
rights, but rather, . . . merely provide a vehicle for enforcing
rights which are declared elsewhere.” Perales v. Casillas, 903
F.2d 1043, 1050 n.4 (5th Cir. 1990); see also El Rescate Legal
Servs. v. Executive Office of Immigration Review, 959 F.2d 742, 753
(9th Cir. 1991) (“There is no right to sue for a violation of the
APA in the absence of a ‘relevant statute’ whose violation ‘forms
the basis for [the] complaint.’” (quoting Lujan v. National
Wildlife Fed’n, 497 U.S. 871, 883, 110 S. Ct. 3177, 3185-86, 111
L. Ed. 2d 695 (1990)).

                                -14-
committed to agency discretion by law.”              5 U.S.C. § 701(a); see

also Kirby Corp., 109 F.3d at 261.          The FEC argues strenuously that

the   Campaign    Act    precludes       judicial    review   of    Stockman’s

unreasonable delay claim because the Act creates a cause of action

for unreasonable delay for the complainant alone (Stockman is the

respondent in the FEC investigation), and even then, the claim must

be brought in the District of Columbia.             Because the Campaign Act

creates a detailed administrative process and sets forth the

exclusive methods of judicial review under the Act, we agree, at

the least, that the Campaign Act precludes judicial review of

Stockman’s unreasonable delay claim in this Circuit.

      Our analysis begins with the strong presumption that Congress

intends there to be judicial review of agency action.              See Bowen v.

Michigan Academy of Family Physicians, 476 U.S. 667, 670, 106 S.

Ct. 2133, 2135, 90 L. Ed. 2d 623 (1986).              Only upon a showing of

“clear and convincing evidence” should the courts restrict access

to judicial review.          See Abbott Labs. v. Gardner, 387 U.S. 136,

141, 87 S. Ct. 1507, 1511, 18 L. Ed. 2d 681 (1967).             The “clear and

convincing” standard, however, has never been applied in the strict

evidentiary sense.       See Block v. Community Nutrition Inst., 467
U.S. 340, 350, 104 S. Ct. 2450, 2456, 81 L. Ed. 2d 270 (1984).

      Instead, the presumption favoring judicial review “like all

presumptions used in interpreting statutes, may be overcome by

specific   language     or    specific   legislative    history     that   is   a

reliable indicator of congressional intent.”             See id. at 349, 104

S. Ct. at 2455.    We have found “the presumption favoring judicial


                                     -15-
review overcome, whenever the congressional intent to preclude

judicial review is ‘fairly discernible’ in the statutory scheme.”

Kirby Corp., 109 F.3d at 262 (quoting Block, 467 U.S. at 351, 104

S. Ct. at 2456).    Thus, to determine whether and to what extent the

Campaign Act precludes judicial review of a particular claim, we

look to the express language of the statute, as well as the

structure of the statutory scheme, its legislative history, and the

nature of the administrative action involved.        See Block, 467 U.S.

at 349, 104 S. Ct. at 2456.

     The Campaign Act specifically states that “[t]he Commission

shall administer, seek to obtain compliance with, and formulate

policy with respect to, this Act . . . . The Commission shall have

exclusive jurisdiction with respect to the civil enforcement of

[the Act].”     2 U.S.C. § 437c(b)(1).     The statute provides a strong

basis    for   scrupulously   respecting    the   grant   by   Congress   of

“exclusive jurisdiction” to the FEC: the FEC is entrusted with the

exclusive power to investigate violations of the Act, and the Act

creates a detailed administrative process that the FEC must follow

in its investigations.     See supra notes 1 & 2.     “In the context of

this appeal, the exclusive jurisdiction of the FEC extends to

assure that the Commission’s initial investigation is completed .

. . before any judicial review is invoked.”           See Carter-Mondale

Reelection Comm., Inc. v. FEC, 642 F.2d 538, 545 n.9 (D.C. Cir.

1980).    While the Campaign Act grants the FEC power “to conduct

investigations and hearings expeditiously,” the Act does not create

a deadline in which the FEC must act or create a private cause of


                                  -16-
action to enforce this provision.15

     The Campaign Act sets forth only two exceptions to the FEC’s

“exclusive jurisdiction” under the Act.    See 2 U.S.C. § 437d(e)

(emphasis added)(“Except as provided in section 437g(a)(8) of this

title, the power of the Commission to initiate civil actions . . .

shall be the exclusive civil remedy for the enforcement of the

provisions of this Act.”).   We agree with the D.C. Circuit that

“Congress could not have spoken more plainly in limiting the

jurisdiction of federal courts to adjudicate claims under [the

Campaign Act.]”   Perot v. FEC, 97 F.3d 553, 559 (D.C. Cir. 1996),

cert. denied 117 S. Ct. 1692 (1997).   Neither exception allows for

judicial review of Stockman’s claim in this Court.

     The first exception provides for judicial review at the

request of the FEC when it initiates a de novo civil action in

federal district court to enforce the provisions of the Campaign

Act.16 See 2 U.S.C. §§ 437d(e), 437g(a)(6)(A). This section is the

    15
          Although not dispositive to the question at hand, we note
that Congress deleted the requirement that the FEC conduct an
“expeditious” investigation of “apparent violation[s]” of the
Campaign Act when it amended the Act in 1979.      Compare Federal
Election Campaign Act Amendments of 1974, Pub. L. No. 93-443,
§ 208(a), 88 Stat. 1263, 1284 (1974), with Federal Election
Campaign Act Amendments of 1979, Pub. L. No. 96-187, § 108, 93
Stat. 1339, 1358-59 (1980). Thus, the only remaining reference to
“expeditious” appears in the “powers” section of the Act. See 2
U.S.C. § 437d(a).
     16
          The FEC can bring a cause of action at the conclusion of
its investigation only after the affirmative vote of four members
and after it has failed to reach a conciliation agreement with the
respondent. See 2 U.S.C. § 437g(a)(4)-(5). If the district court
ultimately concludes that the respondent violated or is about to
violate the Act, it may grant a permanent injunction or a fine of
$5,000. See 2 U.S.C. § 437g(a)(6)(A)-(B). Alternatively, if the
illegal contribution exceeds $5,000, the court can impose a fine up

                               -17-
only means by which the FEC can enforce the civil provisions of the

Act; it also insures that a federal court, rather than the FEC,

imposes the appropriate penalty on the respondent.   See FEC v. Ted

Haley Congressional Comm., 852 F.2d 1111, 1116 (9th Cir. 1988)

(stating that the district court’s “assessment of civil penalties

is discretionary”); see also AFL-CIO v. FEC, 628 F.2d 97, 100 (D.C.

Cir. 1980).   This provision is not relevant to the question at hand

because the FEC has not yet sought enforcement against Stockman in

district court.

     The second exception provides for judicial review in the

District of Columbia by creating a private cause of action for the

administrative complainant.     See 2 U.S.C. § 437g(a)(8).   Section

437g(a)(8) states as follows:

     Any party aggrieved by an order of the Commission
     dismissing a complaint filed by such party under [the
     Campaign Act], or by a failure of the Commission to act
     on such complaint during the 120-day period beginning on
     the date the complaint is filed, may file a petition with
     the United States District for the District of Columbia.

2 U.S.C. § 437g(a)(8). Section 437g(a)(8) is the only provision of

the Campaign Act that provides for judicial review at behest of

private parties))and although it creates a cause of action for

unreasonable delay, it does so only in the District of Columbia and

only for people who have filed an administrative complaint.      See

Perot, 97 F.3d at 559; see also FEC v. Rose, 806 F.2d 1081 (D.C.

Cir. 1986).



to the amount of the contribution. If the violation is “knowing”
and “willful,” the court can impose criminal sanctions.    See 2
U.S.C. § 437g(d).

                                 -18-
       Stockman cannot bring suit under section 437g(a)(8) because he

never filed an administrative complaint with the FEC and he did not

bring suit in the District of Columbia.            Cf. TRAC, 750 F.2d at 229

(“It is well settled that even where Congress has not expressly

stated that statutory jurisdiction is ‘exclusive,’ as it has here

. . ., a statute which vests jurisdiction in a particular court

cuts off original jurisdiction in other courts in all cases covered

by that statute.”).         Stockman’s attempt to avoid the detailed

administrative and investigative process set out in the Campaign

Act by going directly to federal court in his home state cannot

succeed.      “Section 437g is as specific a mandate as one can

imagine;     as    such,   the   procedures   it    sets   forth))procedures

purposely designed to ensure fairness not only to complainants but

also    to   respondents))must      be   followed     before   a    court   may

intervene.”       Perot, 97 F.3d at 559.

       “Since the Act creates a public cause of action for the

enforcement of its provisions and a private cause of action only

under limited circumstances, th[e] maxim [expressio unius est

exclusio alterius] would clearly compel the conclusion that the

remedies created in [the Act] are the exclusive means to enforce

the duties and obligations imposed by the Act.”                National R.R.

Passenger Corp. v. National Ass’n of R.R. Passengers, 414 U.S. 453,

458, 94 S. Ct. 690, 693, 38 L. Ed. 2d 646 (1974).                    In Block v.

Community Nutrition Institute, the Supreme Court explained that an

inference of intent to preclude judicial review under the APA could

be drawn when the relevant statute specifically grants the right of


                                     -19-
review     to    a    particular      class    of    persons    not    including     the

plaintiff.       See Block, 467 U.S. at 349, 104 S. Ct. at 2456.                     “In

particular, at least when a statute provides a detailed mechanism

for judicial consideration of particular issues at the behest of

particular persons, judicial review of those issues at the behest

of other persons may be found to be impliedly precluded.”                        Id.

      The legislative history of the Campaign Act confirms that

“[t]he delicately balanced scheme of procedures and remedies set

out   in   the       Act    is   intended     to    be   the   exclusive     means   for

vindicating the rights and declaring the duties stated therein.”

120   Cong.     Rec.       35,314   (1974)    (remarks     of   Congressman      Hayes,

Chairman of the Committee reporting the bill), quoted in California

Med. Ass’n v. FEC, 641 F.2d 619, 637 n.5 (9th Cir. 1980) (Choy, J.,

concurring and dissenting).             In passing the Campaign Act, Congress

intended to entrust administration of the Act “to a centralized

administrative agency, armed with its own procedures, and equipped

with its specialized knowledge and cumulative experience.”                           See

H.R. Rep. No. 917, 94th Cong., 2d Sess. 4 (1976), reprinted in FEC,

LEGISLATIVE HISTORY    OF   FEDERAL ELECTION CAMPAIGN ACT AMENDMENTS   OF   1976, at 804

(GPO 1977) [hereinafter, “1976 LEGIS. HISTORY”]. By giving the FEC

“exclusive primary jurisdiction,”17 Congress explained that its

      17
          Congress amended the Campaign Act in 1980 to drop the
word “primary” without expressing any legislative intent for doing
so. The D.C. Circuit has noted, and the FEC argues, that this
deletion was a technical modification that did not change the
meaning of the provision.    See Carter-Mondale Reelection Comm.,
Inc. v. FEC, 642 F.2d 538, 545 n.9 (D.C. Cir. 1980) (“It would seem
that ‘exclusive jurisdiction’ would encompass both judicial
doctrines of (1) exhaustion of administrative remedies and (2)
primary jurisdiction.”). Stockman does not challenge this

                                            -20-
intent was to make the jurisdiction of the FEC substantially

similar to that of the National Labor Relations Board, as expressed

by the Supreme Court in San Diego Building Trades Council v.

Garmon, 359 U.S. 236, 79 S. Ct. 773, 3 L. Ed. 2d 775 (1959).                    See

H.R. Rep. No. 917, 94th Cong., 2d Sess. 4 (1976), reprinted in 1976

LEGIS. HISTORY, at 804.

       In Garmon, the Supreme Court stated that the National Labor

Relations Act (“NLRA”) confided

       primary interpretation and application of its rules to a
       specific   and  specially   constituted   tribunal   and
       prescribed a particular procedure for investigation,
       complaint and notice, and hearings and decision,
       including judicial relief pending a final administrative
       order.

See Garmon, 359 U.S. at 242, 79 S. Ct. at 778.              Congress indicated

that the administrative structure set out in the NLRA and Garmon

“captures     the    essence”    of     the   Campaign     Act’s     enforcement

procedures.       Thus, Congress stated that the structure would be

analogous to the NLRA, where “all complaints bottomed on an alleged

violation    of     the   NLRA   are    within   that    Agency’s     ‘exclusive

competence’ and that all other tribunals must therefore ‘yield to

the primary jurisdiction’” of the agency.               See H.R. Rep. No. 917,

94th Cong., 2d Sess. 4 (1976), reprinted in 1976 LEGIS. HISTORY, at

804 (quoting Garmon, 242, 79 S. Ct. at 778).

       Prudential considerations and the nature of FEC investigations

also    support     our   holding      that   the     district     court   lacked

jurisdiction to hear Stockman’s claim.              First, allowing the person



conclusion.

                                       -21-
under investigation to bring suit in district court any time he

felt aggrieved by the investigation could compromise the ability of

the agency to investigate and enforce the Act.      Cf. FTC v. Standard

Oil Co., 449 U.S. 232, 242-43, 101 S. Ct. 448, 494, 66 L. Ed. 2d 416

(1980) (“[E]very respondent to a Commission complaint could make

the claim that [plaintiff] made.       Judicial review of the averments

in the Commission’s complaints should not be a means of turning

prosecutor into defendant before adjudication concludes.”); see

also Veldhoen v. United States Coast Guard, 35 F.3d 222, 226 (5th

Cir. 1994) (dismissing an APA claim brought by the subject of a

fact-finding Coast Guard investigation because his claim was “an

attempt to shortcut the proceedings at the start of the Marine

Board inquiry.”).

     Second, the FEC’s investigation does not determine any rights

of the person under review and merely leads to a possible FEC

decision to seek de novo judicial review to enforce the provisions

of the Act.    See 2 U.S.C. § 437g(a)(4); see also FEC v. Furgatch,

869 F.2d 1256, 1258 (D.C. Cir. 1989) (“[I]n determining the amount

of the penalty [under the Campaign Act], a district court should

consider (1) the good or bad faith of the defendants; (2) the

injury to the public; (3) the defendant's ability to pay;       and (4)

the necessity of vindicating the authority of the responsible

federal agency.”).      In Veldhoen, although we based our decision on

lack of finality, we explained that “the statutory scheme at issue

here is merely investigatory and only empowers the Secretary to

recommend     further   civil   or   criminal   action.   The   Board’s


                                     -22-
conclusions))which notably have not been made yet))will not fix

legal rights or impose obligations, even if further proceedings

prompted by the Board’s decision may.”               Veldhoen, 35 F.3d at 226;

see also SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735, 742, 104 S.

Ct.     2720,    2725,   81 L. Ed. 2d 615    (1984)        (holding   that    SEC

administrative investigation into possible violation of federal

securities laws “adjudicates no legal rights”); Laird v. Tatum, 408
U.S. 1, 92 S. Ct. 2318, 33 L. Ed. 2d 154 (1972) (finding that

plaintiff       could    not   challenge        Army’s    intelligence-gathering

investigation because it did not threaten cognizable interest of

the plaintiffs).

       Finally, even if the FEC ultimately concludes after its

investigation that there is “probable cause” that Stockman violated

the Campaign Act, the FEC must try to correct the violation by

conference or conciliation before bringing a de novo civil action.

Cf. Standard Oil Co., 449 U.S. at 240-41, 101 S. Ct. at 493 (“By

its terms, the Commission’s averment of ‘reason to believe’ that

[the    respondent]      was   violating     the    Act     is    not   a   definitive

statement of position.          It represents a threshold determination

that further inquiry is warranted . . . .”); Abbs, 963 F.2d at 927

(“A challenge to administrative action . . . falls outside the

grant    of     jurisdiction    [in   the    APA]    when    the     only    harm   the

challenger seeks to avert is the inconvenience of having to go

through the administrative process before obtaining a definitive

declaration of his legal rights.”).

       Stockman ignores both the plain language of the statute


                                         -23-
(creating only two exceptions to the exclusive jurisdiction of the

FEC) and the detailed administrative scheme for enforcing the Act,

and relies instead on the general “presumption of review” under the

APA.        Stockman   argues   that    the    two    provisions     providing   for

judicial review in the Campaign Act are not exclusive, but simply

additional to those provided by the APA.                         Stockman fails to

elucidate      a   single   case   in   support       of   his    claim.   Moreover,

Stockman’s argument would render the Campaign Act’s expression of

exclusive jurisdiction a dead letter.                The Campaign Act’s creation

of a private cause of action in the District of Columbia does not

indicate that Congress was trying to limit otherwise available

judicial review;18 quite the contrary, in light of the numerous

expressions supporting exclusive jurisdiction for the FEC, section

437g(a)(8) demonstrates that Congress was expanding judicial review

in this specific situation alone.

       Had Stockman truly wanted to prod the FEC into completing its

investigation more expeditiously, he could have filed a complaint


       18
          In light of the plain language of section 437g(a)(8), it
is not possible that this section restricts otherwise available
judicial review as Stockman claims. See 2 U.S.C. § 437g(a)(8); see
also Walther v. Baucus, 467 F. Supp. 93, 94 (D. Mont. 1979). If
judicial review were otherwise available under the APA, section
437g(a)(8) would not be a restriction and would, instead, be
utterly superfluous, because it states only that a party “may file
a petition” in the District of Columbia.      While a claim under
section 437g(a)(8) is restricted to the District of Columbia, it is
because section 437g(a)(8) is the only provision creating a cause
of action for private parties. See Walther, 467 F. Supp. at 94
(holding that section 437g(a)(8) is not permissive and requires
claim to be brought in the District of Columbia because Campaign
Act sets forth the exclusive remedy under the Act). Stockman’s
claim that 437g(a)(8) is not a “grant” of judicial review flies in
the face of its plain language. See 2 U.S.C. § 437g(a)(8).

                                        -24-
with the FEC.      See 2 U.S.C. § 437g(a)(1).         Consistent with the

structure and intent of the FEC’s “exclusive jurisdiction,” this

would    have   given   the   FEC   the   first   opportunity   to   resolve

Stockman’s claims before he sought judicial interference.             See 2

U.S.C. § 437g.      Instead, Stockman repeatedly asked the FEC to

dismiss the complaint, sought numerous extensions of time, refused

to fully answer the interrogatories requested by the FEC, sought to

have the district court quash FEC subpoenas, and sought to have the

district court dismiss the administrative complaint and enjoin the

investigation.     These are certainly not the actions of someone

seeking an expedited investigation and indicate that this entire

litigation could have been avoided had Stockman simply filed an

administrative complaint with the FEC.19 Then, if the FEC dismissed

the administrative complaint or failed to act upon it, and Stockman

was “aggrieved” by the FEC’s failure to act, he could file a

petition in the federal court for the District of Columbia.20            See

    19
          It was not until Stockman appeared before this Court that
he sought an order requesting an expedited investigation. Indeed,
Stockman’s complaint in district court (and the motions to dismiss
he filed with the FEC) indicate that he wanted only to have the
investigation dismissed and the FEC enjoined from further
investigation of his campaign.
    20
           We, of course, express no opinion on whether the District
Court for the District of Columbia would exercise jurisdiction to
entertain such a suit or what remedy would be available. See 2
U.S.C. § 437g(a)(8)(C) (“[T]he court may declare that the dismissal
of the complaint or the failure to act is contrary to law, and may
direct the Commission to conform with such declaration within 30
days . . . .”); see also Perot, 97 F.3d at 559 (“When the FEC’s
failure to act is contrary to law, we have interpreted
§ 437g(a)(8)(C) to allow nothing more than an order requiring FEC
action.”).     The question of whether the person under FEC
investigation could demonstrate an injury in fact traceable to the
FEC’s alleged delay would be squarely presented in such a case.

                                     -25-
2   U.S.C.   §   437g(a)(8);       see    also    Perot, 97 F.3d    at   558-59

(explaining that “if ‘Congress specifically mandates, exhaustion is

required’”) (quoting McCarthy v. Madigan, 503 U.S. 140, 144, 112 S.

Ct. 1081, 1086, 117 L. Ed. 2d 291 (1992)).

                                          IV

       Stockman fails to confront the substantial evidence that

Congress set forth the exclusive means for judicial review under

the Campaign Act and that his claim does not fall among them.                   The

plain    language      of   the    statute       coupled   with    the    detailed

administrative process for investigating complaints indicate clear

and convincing evidence that Congress intended to preclude judicial

review of Stockman’s claim under the circumstances presented in

this    case.    “We   assume     that   in     formulating     those    procedures

Congress, whose members are elected every two or six years, knew

full well that complaints filed shortly before elections, or

debates, might not be investigated and prosecuted until after the

event.    Congress could have chosen to allow judicial intervention

in the face of such exigencies, but it did not do so.”                    Perot, 97
F.3d at 559.     If Stockman wishes us to entertain a cause of action

for people under FEC investigation, he must take his argument to

his former brethren in Congress, not this Court.                 As we have said,

we are not free to disregard congressional judgment.


See Common Cause v. FEC, 108 F.3d 413, 418-19 (D.C. Cir. 1997)
(holding that an administrative complainant bringing suit under
section 437g(a)(8) “cannot establish standing merely by asserting
that the FEC failed to process its complaint in accordance with
law.”). “Section 437g(a)(8) does not confer standing; it confers
a right to sue upon parties who otherwise already have standing.”
Id. at 419.

                                         -26-
     Because     the    Campaign   Act    precludes   judicial   review   of

Stockman’s     claim,    the   district    court   lacked   subject   matter

jurisdiction.    The district court granted summary judgment for the

FEC on the merits of Stockman’ claim; the court should have

dismissed for want of jurisdiction, and we therefore modify the

judgment accordingly.21        See Creations Unlimited, Inc. v. McCain,

112 F.3d 814, 816 (5th Cir. 1997) (holding that where district

court lacked subject matter jurisdiction, “the district court’s

judgment must be modified to make it a dismissal for want of

subject matter jurisdiction”); see also Veldhoen, 35 F.3d at 226.

Thus, the judgment is AFFIRMED as modified.




ENDRECORD




    21
          The FEC’s motion to strike Stockman’s reply brief and its
motion to file a surreply are denied as moot.

                                    -27-
DENNIS, Circuit Judge, specially concurring:



        I concur fully in the holding and in the essential reasons of

the excellent majority opinion.                         I respectfully do not join,

however, in the majority’s discussions and conclusions with respect

to two issues:              (1) Whether a person under FEC investigation may

file a complaint with the FEC protesting the FEC’s violation of the

FECA under 2 U.S.C. § 437g(a)(1); and (2) Whether “[a]ny party

aggrieved . . . by a failure of the Commission to act” on a

complaint, who “may file a petition with the United States District

Court for the District of Columbia” under § 437g(8)(A), can include

anyone other             than         an   administrative   complainant.   It   is   not

necessary for this court to reach these issues in deciding that we

and the district court lack subject matter jurisdiction to resolve

unreasonable delay claims under the FECA.                          Consequently, the

interpretation of the FECA with respect to those issues is better

left to courts having jurisdiction to resolve such claims.




H:\SHARED\OPCLERK\WEST\96-40994.CV0




                                                 -28-